Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Joe Mark Sessums, Jr. aka Joe Mark                    Appeal from the Criminal District Court 2
Sessums                                               of Tarrant County, Texas (Tr. Ct. No.
                                                      1287075D).        Memorandum Opinion
No. 06-14-00014-CR         v.                         delivered by Justice Carter, Chief Justice
                                                      Morriss and Justice Moseley participating.
The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Joe Mark Sessums, Jr., aka Joe Mark Sessums, has adequately
indicated his inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 29, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk